                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


 U.S. EQUAL EMPLOYMENT                            Case No.: 3:19-CV-00127-BJD-MCR
 OPPORTUNITY COMMISSION,

                        Plaintiff,

 JASMINE PATES,

                        Plaintiff-Intervenor,

                    -against-

 THE DAY & ZIMMERMANN
 GROUP, INC. AND SUNRISE BEACH
 CORPORATION, D/B/A M2 SERVICES
 CORPORATION,

                        Defendants.


     JOINT MOTION FOR APPROVAL AND ENTRY OF CONSENT DECREE

       Pursuant to Fed. R. Civ. P. 7(b)(1) and 65(d), Plaintiff U.S. Equal Employment

Opportunity Commission (“EEOC”), and Defendants The Day & Zimmermann Group, Inc.

(“D&Z”) and Sunrise Beach Corporation, d/b/a M2 Services Corporation (“M2”)

(“Defendants”), respectfully and jointly request that the Court approve, and enter, the attached

Consent Decree.

       1.      EEOC is the federal agency responsible for enforcing federal laws prohibiting

employment discrimination, including Title VII of the Civil Rights Act of 1964 (“Title VII”).

       2.      EEOC filed this action on January 29, 2019 pursuant to Title VII, Title I of the

Civil Rights Act of 1991, 42 U.S.C. § 198la (“Title I”), and the Pregnancy Discrimination Act

(“PDA”) of 1978, 42 U.S.C. § 2000e(k), to correct unlawful employment practices on the basis
of sex (pregnancy) and to provide appropriate relief to Plaintiff-Intervenor Jasmine Pates

(“Pates”). Dkt. No. 1.

        3.       Defendants filed an Answer and Affirmative Defenses on March 21, 2019. Dkt.

No. 8. Defendants deny the allegations asserted in the Complaint and maintain that they

violated no law with respect to Ms. Pates.

        4.       As a result of having engaged in comprehensive settlement negotiations, EEOC

and Defendants have agreed to resolve this action in the terms reflected in the attached Consent

Decree. See Exhibit A, attached hereto.1

        5.       The parties request that the Court approve and execute the attached Consent

Decree. The Consent Decree conforms to Fed. R. Civ. P. 65(d) in that it states the reasons why

it is issued, provides specific terms that the parties must comply with, and describes in detail

the acts restrained and required.

        6.       The Court’s entry of the Consent Decree will resolve all claims asserted by

EEOC against Defendants in their entirety.

        7.       The parties request that the Court administratively close this case and retain

jurisdiction to enforce the terms of the Consent Decree. Each party has agreed to bear their

own attorneys’ fees and costs incurred in this matter.

        WHEREFORE, for the foregoing reasons, the parties respectfully request that this

Court grant this Joint Motion for Approval of Consent Decree and execute the attached




1
 Although Ms. Pates is not a party to the Consent Decree entered into between EEOC and Defendants, Ms. Pates
has agreed with Defendants to also resolve claims asserted in her Amended Complaint-in-Intervention, Dkt. No.
16, by separate agreement. The parties anticipate that Ms. Pates and Defendants will soon file separate
submissions to effectuate the dismissal of her independent claims.



                                                     2
Consent Decree, administratively close this action, retain jurisdiction to enforce the terms of

the Consent Decree, and enter any and all further relief this Court deems equitable and just.

Dated this 17th day of July, 2019


Respectfully submitted,


Attorneys for Plaintiff EEOC            Attorneys for Defendants

/s/ Robert L. Adler                     /s/ Michael G. Prendergast
ROBERT L. ADLER                         MICHAEL G. PRENDERGAST
Trial Counsel                           Trial Counsel
Florida Bar No. 1004597                 Florida Bar No. 0373311
Robert.Adler@eeoc.gov                   mprendergast@fordharrison.com

KIMBERLY A. CRUZ                        FORD HARRISON LLP
Supervisory Trial Attorney              225 Water Street
Kimberly.Cruz@eeoc.gov                  Suite 710
                                        Jacksonville, Florida 32202
U.S. EQUAL EMPLOYMENT                   Tel: (904) 357-2000
OPPORTUNITY COMMISSION                  Fax: (904) 357-2001
Miami District Office
Miami Tower
100 S.E. 2nd Street
Suite 1500
Miami, Florida 33131
Tel.: (305) 808-1790
Fax: (305) 808-1835




                                               3
                              CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2019 I filed the foregoing document with the Clerk of

the Court by using the CM/ECF system. I also certify that the foregoing document is being

served on this day on all counsel identified on the attached Service List by email.


                                                     /s/ Robert L. Adler
                                                     ROBERT L. ADLER




                                               4
                                     SERVICE LIST

Michael G. Prendergast, Esq.
Wade E. Ballard, Esq.
Daniel Miles, Esq.

Attorneys for Defendants


P. Daniel Williams, Esq.
Leonard S. Magid, Esq.

Attorneys for Plaintiff-Intervenor




                                          5
